   Case:Case
         19-1170
             2:18-cv-01839-MMB
                   Document: 003113143021
                                Document 62 Page:
                                             Filed 101/24/19
                                                        Date Filed:
                                                             Page 01/24/2019
                                                                    1 of 3



 PATRICIA S. DODSZUWEIT                                            TELPHONE NO.
                                                                   215-597-2995
 CLERK                                 OFFICE OF THE CLERK

                               UNITED STATES COURT OF APPEALS
                               21400 UNITED STATES COURTHOUSE
                                      601 MARKET STREET
                                  PHILADELPHIA, PA 19106-1790
                                   Website: www.ca3.uscourts.gov

                                       January 24, 2019

Diana V. Baranetsky, Esq.
Center for Investigative Reporting
1400 65th Street
Suite 200
Emeryville, CA 94608

Brian M. Hauss, Esq.
American Civil Liberties Union
Speech, Privacy & Technology Project
125 Broad Street
18th Floor
New York, NY 10004

Seth F. Kreimer, Esq.
University of Pennsylvania
School of Law
3400 Chestnut Street
Philadelphia, PA 19104

Rebecca S. Melley, Esq.
John S. Stapleton, Esq.
Hangley Aronchick Segal Pudlin & Schiller
One Logan Square
18th & Cherry Streets, 27th Floor
Philadelphia, PA 19103

Molly M. Tack-Hooper, Esq.
American Civil Liberties Union of Pennsylvania
P.O. Box 60173
Philadelphia, PA 19106


RE: Center for Investigative Repor v. SEPTA
Case Number: 19-1170
District Court Case Number: 2-18-cv-01839
   Case:Case
         19-1170
             2:18-cv-01839-MMB
                   Document: 003113143021
                                Document 62 Page:
                                             Filed 201/24/19
                                                        Date Filed:
                                                             Page 01/24/2019
                                                                    2 of 3




PACER account holders are required to promptly inform the PACER Service
Center of any contact information changes. In order to not delay providing
notice to attorneys or pro se public filers, your information, including address,
phone number and/or email address, may have been updated in the Third
Circuit database. Changes at the local level will not be reflected at PACER.
Public filers are encouraged to review their information on file with PACER and
update if necessary.

To All Parties:

Enclosed is case opening information regarding the above-captioned appeal filed by Center for
Investigative Reporting, docketed at No.19-1170. All inquiries should be directed to your Case
Manager in writing or by calling the Clerk's Office at 215-597-2995. This Court's rules, forms,
and case information are available on our website at http://www.ca3.uscourts.gov.

On December 1, 2009, the Federal Rules of Appellate and Civil Procedure were amended
modifying deadlines and calculation of time. In particular those motions which will toll the
time for filing a notice of appeal under Fed.R.App.P. 4(a)(4), other than a motion for
attorney's fees under Fed.R.Civ.P. 54, will be considered timely if filed no later than 28
days after the entry of judgment. Should a party file one of the motions listed in
Fed.R.App.P 4(a)(4) after a notice of appeal has been filed, that party must immediately
inform the Clerk of the Court of Appeals in writing of the date and type of motion that was
filed. The case in the court of appeals will not be stayed absent such notification.

Counsel for Appellant

As counsel for Appellant(s), you must file:
1. Application for Admission (if applicable)
2. Appearance Form
3. Civil Information Statement
4. Disclosure Statement (except governmental entities)
5. Concise Summary of the Case
6. Transcript Purchase Order Form.
These forms must be filed within fourteen (14) days of the date of this letter.

Failure of Appellant(s) to comply with any of these requirements by the deadline will result
in the DISMISSAL of the case without further notice. 3rd Circuit LAR Misc. 107.2.

Counsel for Appellee

As counsel for Appellee(s), you must file:
1. Application for Admission (if applicable)
2. Appearance Form
3. Disclosure Statement (except governmental entities)
These forms must be filed within fourteen (14) days of the date of this letter.
   Case:Case
         19-1170
             2:18-cv-01839-MMB
                   Document: 003113143021
                                Document 62 Page:
                                             Filed 301/24/19
                                                        Date Filed:
                                                             Page 01/24/2019
                                                                    3 of 3



Parties who do not intend to participate in the appeal must notify the Court in writing. This
notice must be served on all parties.

Attached is a copy of the full caption in this matter as it is titled in the district court. Please
review the caption carefully and promptly advise this office in writing of any discrepancies.

Very Truly Yours,

s/ Patricia S. Dodszuweit
Clerk

By: s/ Desiree,
Legal Assistant
267-299-4252


cc: Maryellen Madden, Esq.
   John J. Powell, Esq.
